Citation Nr: 0604482	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-25 597	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20-percent disabling.

2.  Entitlement to service connection for a cervical spine 
disorder involving limitation of motion.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1942 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claims for an increased rating 
for a lumbosacral sprain - evaluated at the 20-percent 
level, and for service connection for a cervical spine 
disorder involving limitation of motion.

In December 2005, for good cause shown, the Board advanced 
this case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2005).

For the reasons discussed below, this case is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In October 2004, the RO sent a letter to the veteran 
notifying him that his appeal was being certified to the 
Board.  He was asked to notify VA if he wanted to appear 
personally before the Board and give hearing testimony 
concerning his appeal.  Later that month he responded, 
stating that he wanted to appear personally before the Board.  
In January 2006, the Board sent him a letter asking for 
clarification as to the specific type of Board hearing he was 
requesting (i.e., if he wanted a videoconference hearing, a 
travel Board hearing, a hearing at the Board's offices in 
Washington, DC, or if he no longer wanted a hearing).  
Later that month, the Board received a response from him 
asking that a travel Board hearing be scheduled, i.e., an in-
person hearing at the RO before a visiting Veterans Law Judge 
(VLJ) of the Board.  The veteran also indicated, however, 
that he wanted a videoconference hearing, i.e., with him at 
the RO testifying before a VLJ sitting at the Board's offices 
in Washington, DC, using television transmission.

Generally, veterans are only entitled to one hearing before 
the Board.  The Board expressly indicated this in its January 
2006 letter to the veteran, requesting that he select only 
one of the Board's hearing options.  However, despite this, 
he still selected two types.  In any event, he must be 
scheduled for a Board hearing before deciding his appeal.  
38 C.F.R. § 20.700(a) (2005).

Accordingly, this case is remanded for the following:

1.  Ask the veteran to clarify whether he 
wants a travel Board hearing or 
videoconference hearing.  (Note:  his 
recent January 2006 response checked both 
boxes, although it was indicated that he 
had to select only one of the types of 
hearings mentioned).

2.  Schedule the veteran for the type of 
hearing at the RO he elects to have, in 
accordance with the docket number of his 
appeal.  Notify him of the date, time and 
location of his hearing, and put a copy 
of this letter in his claims file.  If, 
for whatever reason, he decides that he 
no longer wants a hearing before the 
Board, then he should indicate this in 
writing and it, too, should be documented 
in his claims file.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

